Citation Nr: 0033255	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back injury with 
nerve damage.  

2.  Entitlement to service connection for pneumonia.  

3.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran has reported receiving treatment 
at multiple VA medical facilities.  Some of these records 
have been obtained, while others (the Long Beach and San 
Diego VA Medical Centers (VAMC)) have specifically responded 
that they did not have any records of treatment of the 
veteran.  However, the RO did not notify the veteran that it 
had not been able to obtain these records.  On remand, the RO 
should advise the veteran of its failure to obtain these and 
any other records it was not able to obtain pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

The veteran has referred to receiving treatment for the 
conditions claimed on appeal at multiple private medical 
facilities that have not been obtained:  

(1) Dr. H. in Philadelphia (referred to in the veteran's 
October 1998 statement);

(2) The Skin & Cancer Clinic, Philadelphia, Pennsylvania;

(3) The University of Pennsylvania Hospital;

(4) Naval Hospitals in Philadelphia, Pennsylvania, 
Wilmington, Delaware;

(5) Kaiser Permanente Hospital on Lakeview in Anaheim, 
California;

(6) An unspecified chiropractor in Philadelphia, 
Pennsylvania;

(7) The Long Beach Naval Hospital (see Transcript, p. 4); and

(8) Dr. S. at Chapman Hospital (see Transcript, p. 6).  

Some of the records identified above have not been adequately 
identified so that the RO would be able to conduct a search 
for them.  However, because some of the other records have 
been adequately identified, the Board is of the opinion that 
a search for all of these records would be helpful in this 
instance.  

The Board notes that there are some records from Kaiser that 
are already on file; however, these records appear to have 
been submitted by the veteran and it is not clear as to 
whether there are additional records available from this 
facility.  

Prior to searching for the above-mentioned records, the RO 
should send a notice to the veteran, referring to the above 
evidence, requesting him to identify such evidence (as well 
as any other evidence) with as much specificity as possible, 
including the nature of treatment, the name and location of 
the facilities where he was treated, and the dates of such 
treatment.  

The veteran has also alleged that he was exposed to asbestos 
while in the service.  On remand, the RO should ensure that 
any development pertaining to asbestos exposure is 
accomplished as warranted.  See M21-1, Part VI, para. 
7.21(d)(1).  

Finally, the Board notes that the record documents current 
back and bladder disabilities.  The veteran has contended 
that these disabilities are linked to his military service.  

However, there is no medical evidence on record specifically 
addressing the relationship between his current disabilities 
and service.  Therefore, the RO should arrange for VA 
examinations pertaining to his current back and bladder 
disabilities that address the issue of whether they were 
incurred coincident with his military service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In addition, on remand, the RO should generally considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The RO should also specifically request 
the veteran to provide releases providing 
the names, dates, locations, and 
treatment provided for the following 
medical records: 

(a)  Dr. H. in Philadelphia (referred to 
in the veteran's October 1998 statement);

(b)  The Skin & Cancer Clinic, 
Philadelphia, Pennsylvania (referred to 
in the veteran's October 1998 statement);

(c)  The University of Pennsylvania 
Hospital (referred to in the veteran's 
October 1998 statement);
(d)  Naval Hospitals in Philadelphia, 
Pennsylvania, Wilmington, Delaware 
(referred to in the veteran's October 
1998 statement);
(e)  Kaiser Permanente Hospital on 
Lakeview in Anaheim, California (referred 
to in the veteran's October 1998 
statement);
(f)  An unspecified chiropractor in 
Philadelphia, Pennsylvania (Transcript, 
p. 4);
(g)  The Long Beach Naval Hospital 
(Transcript, p. 4); and
(h)  Dr. S. at Chapman Hospital (see 
Transcript, p. 6).  
After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The RO should complete as warranted 
any necessary additional development 
pertaining to the veteran's claim of 
exposure to asbestos.  

In particular, the RO should determine, 
as warranted, whether the veteran had any 
pre-service or post-service occupational 
or other exposure to asbestos.  See M21-
1, Part VI, para. 7.21(d)(1).  

4.  Following the above, the RO should 
schedule a VA orthopedic examination by 
an orthopedic surgeon or other 
appropriate specialist to ascertain the 
nature and etiology of his current back 
disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) What is the nature of the veteran's 
current back disorder and any 
associated nerve damage?

(b) Is it at least as likely as not that 
the current back disability with nerve 
damage was incurred coincident with 
the veteran's military service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The RO should schedule a VA 
genitourinary examination of the veteran 
by an appropriate specialist to determine 
the nature and etiology of any current 
bladder disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Has or does the veteran currently have 
bladder cancer?  If not, what, if any, 
is the current nature of his bladder 
disability?

(b) Is it at least as likely as not that 
the veteran's current bladder 
disability was incurred coincident 
with his military service, including 
as secondary to asbestos exposure, 
lead paint exposure (lead based 
grinding dust), acetone exposure, or 
in-service exposure to any other 
substances (see the veteran's October 
1998 statement)?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The RO should schedule the veteran 
for a VA respiratory examination 
conducted by an appropriate specialist to 
determines the current nature of any 
respiratory disability which may be 
present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted as warranted.  

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran have a current 
respiratory disability, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
any respiratory disability found was 
incurred coincident with the veteran's 
military service, including as 
secondary to asbestos exposure; lead-
based paint exposure (lead based 
grinding dust); acetone exposure; or 
in-service exposure to any other 
substances (see the veteran's October 
1998 statement)?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a back 
injury with nerve damage, pneumonia, and 
bladder cancer.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims.  38 U.S.C.A. § 3.655 (2000)..  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


